FILE COPY




SHARON KELLER                                                                                        ABEL ACOSTA
 PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                      (512) 463-1551
                                      P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                              AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                        GENERAL COUNSEL
                                                                                                      (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                                  June 08, 2016

  District Clerk Wichita County                             District Attorney Wichita County
  Patti Flores                                              Maureen Shelton
  900 7th Street, RM 303                                    900 7th Street Rm 351
  Wichita Falls, TX 76301                                   Wichita Falls, TX 76301
  * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

  Presiding Judge 30th Judicial District                    2nd Court Of Appeals Clerk
  Wichita County                                            Debra Spisak
  900 7th Street                                            401 W. Belknap, Ste 9000
  Wichita Falls, TX 76301                                   Fort Worth, TX 76196
  * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

  John Gillespie                                            Mark Barber
  Assistant District Attorney                               1101 Scott Ave Ste 15
  Wichita County, Texas                                     Wichita Falls, TX 76301-4660
  900 7th St                                                * DELIVERED VIA E-MAIL *
  Wichita Falls, TX 76301-2402
  * DELIVERED VIA E-MAIL *

  Re: DABNEY, RONNIE LEON
  CCA No. PD-1514-14                                                                  COA No. 02-12-00530-CR
  Trial Court Case No. 51,705-A

            The court has issued an opinion on the above referenced cause number.

                                                                         Sincerely,



                                                                         _____________________________
                                                                         Abel Acosta, Clerk




                      SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                        WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX